Exhibit 10.22
June 5, 2008
Campbell & Company, Inc.
Court Tower Building
210 West Pennsylvania Avenue
Suite 770
Towson, MD 21204
Attn: Ms. Terry Becks

         
 
  Re:   Management Agreement Renewals

Dear Ms. Becks:
We are writing with respect to your management agreements concerning the
commodity pools to which reference is made below (the “Management Agreements”).
We are extending the term of the Management Agreements through June 30, 2009 and
all other provisions of the Management Agreements will remain unchanged.

  •   Smith Barney Potomac Futures Fund L.P.     •   Smith Barney Diversified
Futures Fund L.P.     •   Smith Barney Diversified Futures Fund L.P. II     •  
Smith Barney Global Diversified Futures Fund L.P.     •   Salomon Smith Barney
Diversified 2000 Futures Fund L.P.     •   CMF Campbell Master Fund L.P.

Please acknowledge receipt of this modification by signing one copy of this
letter and returning it to the attention of Ms. Jennifer Magro at the address
above or fax to 212-793-1986. If you have any questions I can be reached at
212-559-5046.
Very truly yours,
CITIGROUP MANAGED FUTURES LLC

         
By:
  /s/ Jennifer Magro
 
Jennifer Magro    
 
  Chief Financial Officer & Director    

CAMPBELL & COMPANY, INC.

         
By:
  /s/ Thomas P. Lloyd
 
   
Print Name:
  Thomas P. Lloyd    
 
       
JM/sr
       





--------------------------------------------------------------------------------



 



June 5, 2008
Aspect Capital Management Ltd.
Nations House — 8th Floor
103 Wigmore Street
London W1U 1QS, U.K.
Attention: Mr. Anthony Todd

         
 
  Re:   Management Agreement Renewals

Dear Mr. Todd:
We are writing with respect to your management agreements concerning the
commodity pools to which reference is made below (the “Management Agreements”).
We are extending the term of the Management Agreements through June 30, 2009 and
all other provisions of the Management Agreements will remain unchanged.

  •   Salomon Smith Barney Global Diversified Futures Fund L.P.     •   Salomon
Smith Barney Diversified 2000 Futures Fund L.P.     •   Citigroup Diversified
Futures Fund L.P.     •   Citigroup NA (Alera 100)     •   CMF Aspect Master
Fund L.P.     •   CMF Institutional Futures Portfolio LP     •   Citigroup
Global Futures Fund Ltd.

Please acknowledge receipt of this modification by signing one copy of this
letter and returning it to the attention of Ms. Jennifer Magro at the address
above or fax to 212-793-1986. If you have any questions I can be reached at
212-559-5046.
Very truly yours,
CITIGROUP MANAGED FUTURES LLC

         
By:
  /s/ Jennifer Magro
 
Jennifer Magro    
 
  Chief Financial Officer & Director    
 
                 

ASPECT CAPITAL MANAGEMENT LTD.

         
By:
Print Name:
  /s/ Simon Rocall
 
Simon Rocall      
JM/sr
       





--------------------------------------------------------------------------------



 



June 05, 2008
Altis Partners (Jersey) Limited
AIB House
Greenville Street
St Heller, Jersey
Channel Islands JE 4 9WN
Attention: Mr. Stephen Hedgecock

         
 
  Re:   Management Agreement Renewals

Dear Mr. Hedgecock:
We are writing with respect to your management agreements concerning the
commodity pools to which reference is made below (the “Management Agreements”).
We are extending the term of the Management Agreements through June 30, 2009 and
all other provisions of the Management Agreements will remain unchanged.

  •   CTA Capital LLC     •   Salomon Smith Barney Global Diversified Futures
Fund L.P.     •   Citigroup Emerging CTA Portfolio L.P.     •   CMF Altis
Partners Master Fund L.P.     •   CMF Institutional Futures Portfolio L.P.     •
  Citigroup Global Futures Fund Ltd.

Please acknowledge receipt of this modification by signing one copy of this
letter and returning it to the attention of Ms. Jennifer Magro at the address
above or fax to 212-793-1986. If you have any questions I can be reached at
212-559-5046.
Very truly yours,
CITIGROUP MANAGED FUTURES LLC

         
By:
  /s/ Jennifer Magro
 
Jennifer Magro    
 
  Chief Financial Officer & Director    
 
       

ALTIS PARTNERS (JERSEY) LIMITED

         
 
       
By:
  /s/ Natasha Reeve-Watts
 
   
Print Name:
  Natasha Reeve-Watts      
JM/sr
       

